Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 27, 2021

                                     No. 04-20-00567-CV

   Brad G. GROUNDS, HAP Land LLC, Shale Marketplace LLC and GW3 Royalties LLC.,
                                  Appellants

                                              v.

 FIRST GROUNDROCK ROYALTIES, LLC., Step Groundrock Investment, LP and South
                     Texas Energy Partners, LLC,
                             Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-05965
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

       Appellees’ brief is due on January 27, 2021. See TEX. R. APP. P. 38.6(b). Before the due
date, Appellees filed an unopposed motion to extend the brief due date to February 5, 2021.
       Appellees’ motion is GRANTED. Appellees’ brief is due on February 5, 2021.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court